DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group 1, species Group A: claims 1-3 and 5-17 in the reply filed on 11/01/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 420.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In view of the specification at ¶ 0058, the jet-forming element has been interpreted as an element having an orifice.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the droplet deflection region" in L9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the “introducing sample fluid” in L2 is unclear if this is the introducing sample fluid step of claim 5 or additional step.  In addition, is the sample fluid the same sample fluid of claim 5?
Regarding claim 8, the “introducing sheath fluid” in L2 is unclear if this is the introducing sheath fluid step of claim 5 or additional step.  In addition, is the sheath fluid the same sheath fluid of claim 5?
Claims 7 & 9 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  The recitation “configured to operationally accommodate a peristaltic pump” is unclear if the applicant is claiming a peristaltic pump as the claims do not positively claim a peristaltic pump.  In addition, it is unclear what structural feature the “configured to operationally accommodate” is being 
Regarding claim 10, the claim recites “applying excitation light from an excitation source to the stream includes applying excitation light from an excitation source disposed externally to the operatively sealed sort chamber”.  It is unclear if the applicant is trying to claim two excitation sources as claim 1 recites applying excitation light from an excitation source.  For the purpose of this Office action, the excitation source of claim 10 is treated as the same source of claim 1.  In addition, is the “applying excitation light” the same step of claim 1 or additional step?
Claim 11 recites the limitation "fluid" in L1.  It is unclear if the fluid is referring to the sample fluid, the sheath fluid, or both.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5, 12 & 14-17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shinoda et al. (US 2011/0271746).
Regarding claim 1, Shinoda et al. teach a droplet sorting method comprising: 
flowing a stream (e.g., sample liquid) including particles (e.g., microparticles P) through a focusing region (i.e., region of the narrowing flow path 17 in Fig. 6) provided in an operatively sealed sort chamber (see e.g., microparticle sorting apparatus in Fig. 1A for example); 
introducing the stream (i.e., “A microtube 16 for introducing the sample liquid introduced from the sample inlet 15” ¶ 0103) through a jet-forming element (e.g., microtube 16) into an enclosed region provided in the sort chamber (see Figs. 3-4 for example); 
applying excitation light from an excitation source (i.e., “the optically detecting section 3 is composed of a laser light source, a radiation system, and a detection system” ¶ 0091) to the stream downstream of the jet-forming element (see Fig. 6 for example); 
transforming the stream into a series of droplets (e.g., droplets D, ¶ 0093); and 
deflecting a droplet from the series of droplets in a droplet deflection region (i.e., region of the electrodes 4, 4 in Fig. 4) based on a charge applied to the droplet (¶ 0094). 

Regarding claims 2, 3, 5, 12 & 14-17, Shinoda et al. teach:
2. The droplet sorting method of claim 1, wherein transforming the stream into the series of droplets includes using a piezoelectric element (e.g., piezo vibration element 2) to oscillate the sort chamber (¶ 0154). 
3. The droplet sorting method of claim 1, further comprising: collecting the deflected droplets into one or more collection vessels (e.g., containers 51-53) in a sort stream region (¶ 0094-0095). 
5. The droplet sorting method of claim 1 wherein flowing the stream including particles through the focusing region includes introducing sample fluid (¶ 0101+) from an integrally-constructed sample vessel (e.g., sample port 73) provided upstream of the focusing region and introducing sheath fluid (¶ 0101+) from an integrally-constructed sheath vessel (e.g., sheath port 72) provided upstream of the focusing region (see Fig. 13 & ¶ 0158). 
12. The droplet sorting method of claim 1 wherein introducing the stream through the jet-forming element into the enclosed region includes introducing the stream through a converging hydrodynamic focusing region (i.e., region outlet of the microtube 16) and a cylindrical orifice (i.e., orifice of 16) immediately downstream of the converging hydrodynamic focusing region (see Fig. 7A for example). 
14. The droplet sorting method of claim 1 wherein the focusing region, jet-forming element, and droplet deflection region are formed by a first plurality of fluid contact surfaces (i.e., forward surface in Fig. 3). 
15. The droplet sorting method of claim 14 wherein the first plurality of fluid contact surfaces are integrally constructed (see Fig. 3 for example). 
16. The droplet sorting method of claim 1 wherein deflecting the droplet from the series of droplets includes generating a charge field in communication with the operatively sealed sort chamber (see Fig. 5 & ¶ 0097 for example). 
17. The droplet sorting method of claim 16 wherein generating a charge field includes activating externally disposed charge plates (e.g., sorting cover A3) disposed at charge plate access regions of the operatively sealed sort chamber (see Fig. 5 & ¶ 0097 for example). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 6-9 & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Davis et al. (US 2011/0312518).
Regarding claims 6-9, Shinoda et al. teach the droplet sorting method of claim 5 wherein introducing sample fluid includes controlling flow of sample fluid (i.e., the sample liquid is introduced to the sample inlet 15, ¶ 0101) from the integrally-constructed sample vessel (¶ 0101+); and the droplet sorting method of claim 5 wherein introducing sheath fluid includes controlling flow of sheath fluid (i.e., the sheath liquid is introduced to the sheath inlet 14, ¶ 0101) from the integrally-constructed sheath vessel (¶ 0101+).  However, Shinoda et al. do not explicitly teach using a flow control mechanism, wherein the flow control mechanism is a peristaltic pump.
Davis et al. teach a particle sorting method comprising using a flow control mechanism (e.g., pumps & valves ¶ 0113), wherein the flow control mechanism is a peristaltic pump (¶ 0113).  It would have been obvious to one of ordinary skill in the art to modify the method of Shinoda et al. with the teachings of Davis et al., for using a flow control mechanism, wherein the flow control mechanism is a peristaltic pump (Davis et al. ¶ 0113) for fluid actuation (Davis et al. ¶ 0113).  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar Id. at ___, 82 USPQ2d at 1396.  

Regarding claim 11, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1 further comprising recycling fluid from downstream of the droplet deflection region to upstream of the focusing region. 
Davis et al. teach a method of recycling fluid (¶ 0285).  It would have been obvious to one of ordinary skill in the art to modify the method of Shinoda et al. with the teachings of Davis et al., for recycling fluid (¶ 0285) as it would increase particle sorting efficiency.  It is noted that the Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Vardanega et al. (US 5641457).
Regarding claim 10, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1 wherein applying excitation light from an excitation source to the stream includes applying excitation light from an excitation source disposed externally to the operatively sealed sort chamber through an optical transmission surface of the operatively sealed sort chamber. 
Vardanega et al. a droplet sorting method comprising applying excitation light from an excitation source (e.g., laser) to a stream includes applying excitation light from an excitation source disposed externally to a operatively sealed sort chamber (e.g., isolation chamber 42/90) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shinoda et al. with the teachings of Vardanega et al., with applying excitation light from an excitation source (e.g., laser) to a stream includes applying excitation light from an excitation source disposed externally to a operatively sealed sort chamber (e.g., isolation chamber 42/90) through an optical transmission surface (e.g., optical glass placed in hole 401 & optical glass placed in hole 1301, C18/L9-12 & Figs. 10-11) of the operatively sealed sort chamber (see Fig. 9a-e & C20/L63-C21/L35) so that adjustment of excitation light to the isolation chamber could be externally adjusted.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shinoda et al. (US 2011/0271746) in view of Buchanan et al. (WO 01/40765).
Regarding claim 13, Shinoda et al. do not explicitly teach the droplet sorting method of claim 1 wherein introducing the stream through the jet-forming element includes applying a torsional force to particles in the stream in a fluidic torsional region. 
Buchanan et al. teach a droplet sorting method comprising introducing a stream through a jet-forming element (3) includes applying a torsional force (throughout the reference) to particles in the stream in a fluidic torsional region (6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shinoda et al. with the teachings of Buchanan et al., with introducing a stream through a jet-forming element (3) includes applying a torsional force Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798